Citation Nr: 1136554	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  03-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for residuals of a cut on the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Poulson, Counsel




INTRODUCTION

The Veteran had active service from March 1973 to May 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In August 2007, the Board remanded the case in order to request service treatment records and clarify whether the Veteran desired a personal hearing before a Veterans Law Judge.  The requested development has been completed.

In October and November 2007, the Veteran requested a Travel Board hearing.  In June 2009, the RO contacted the Veteran in an effort to schedule a Travel Board hearing.  The Veteran stated that he was unable to afford transportation from American Samoa to Honolulu.  The hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

(The issues of whether new and material evidence has been submitted to reopen  claims for service connection for diabetes mellitus, flat feet, and low back injury, as well as the issue of entitlement to service connection for left wrist scar, 
are the subject of a separate decision.)






REMAND

The Veteran maintains that he was treated for an injury to his left hand during service in 1973 or 1974.  He contends that he received 13 stitches to his left hand at the Camp Pendleton Clinic after he sustained a cut from a glass bottle during a fight.

The Veteran's service treatment records (STRs) are sparse, consisting of two Reports of Medical Examinations, one at enlistment in January 1973, and the other from December 1978, for the Marine Reserve; and a Report of Medical History from January 1973.  As instructed in the August 2007 Remand Order, the AMC made numerous, adequate, and exhaustive attempts to obtain additional STRs.  The Board has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

Post-service VA treatment records include a February 2004 MRI of the left wrist, which showed (1) tear of the scapholunate ligament, (2) tear of the central triangular fibrocartilage, and (3) communication with the mid carpal compartment and common carpometacarpal compartment.

An August 2004 VA examination report confirmed that the Veteran had a residual scar at the left wrist ulnar surface.  He reported weakness and numbness of the left hand.  The examiner noted functional limitations of "basically weakness at 4/5 and decreased sensation to pinprick."  However, he determined that "the decreased sensation to touch over the entire surface of the left hand including the palmar, dorsal and all fingers do not anatomically coincide with [the Veteran's] residual injury."  No nexus opinion was provided.

A December 2005 VA treatment record contains a diagnosis of residuals of right wrist laceration with numbness.

A May 2008 VA treatment record contains the following diagnosis:  "History of injury to the left forearm while in the service.  No neurological or motor deficits noted.  Will follow expectantly."

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand is therefore required to determine the etiology of any left hand disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA peripheral nerves examination.  The report of examination should include a detailed account of all manifestations of all left hand disabilities found to be present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

The examiner must review the evidence of record, diagnose any current left hand disabilities, and provide an opinion as to whether any currently diagnosed left hand disability is at least as likely as not (50 percent or greater probability) related to an injury during active service.

The claim folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.	Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

